Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Dowling, J), rendered June 29, 2010, convicting him of criminal possession of a weapon in the second degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Kamins, J.), of that branch of *959the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the amended judgment is affirmed.
The defendant’s contentions that the testimony of the police officers at the suppression hearing was tailored to establish a sufficient factual predicate for the police action leading to the recovery of the gun and marijuana from his person, and that the hearing court erred in crediting the officers’ testimony, is without merit. The credibility determinations of a hearing court following a suppression hearing are accorded great deference on appeal, and will not be disturbed unless clearly unsupported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]; People v Wilson, 96 AD3d 980, 981 [2012]; People v Marinus, 90 AD3d 677 [2011]). Here, the record supports the Supreme Court’s determination to credit the officers’ testimony. Contrary to the defendant’s contention, the testimony was not incredible, patently tailored to nullify constitutional objections, or otherwise unworthy of belief (see People v Condon, 100 AD3d 920 [2012]; People v McClendon, 92 AD3d 959, 960 [2012]; People v Anderson, 91 AD3d 789 [2012]; People v Johnson, 83 AD3d 733, 734 [2011]; People v Glenn, 53 AD3d 622, 623-624 [2008]). Rivera, J.E, Angiolillo, Hall and Cohen, JJ., concur.